



EXHIBIT 10.12


BroadSoft 2016 Executive Officer Annual Bonus Plan
Plan Document


Purpose:
Annual variable incentive pay serves to align Company and individual
organizational objectives and personal performance. The objectives of the
BroadSoft 2016 Executive Officer Annual Bonus Plan are as follows:
•
Align individual performance with BroadSoft’s initiatives, objectives and goals
for the coming year;

•
Reward employees when criteria for earning a bonus are met and goals are
obtained; and

•
Provide employees with the opportunity to earn incentive pay based on the
employee’s level of performance and associated contribution to BroadSoft and on
achievement of corporate financial and other goals.



Plan Name:
BroadSoft 2016 Executive Officer Annual Bonus Plan (“the Plan”)


Effective Date:
The Plan is effective as of January 1, 2016 for calendar year 2016.


Criteria for Earning a Bonus:


Eligibility:
The Plan only applies to those executive employees who are notified in writing
by the Company that they are eligible to receive an annual bonus under the Plan.


Participation:
Newly eligible employees begin participating in the Plan during the calendar
year in which they become eligible. Overall awards will be prorated based upon
active employment with BroadSoft and the date on which eligibility begins.
Unless otherwise expressly specified in writing, employees hired after September
30, 2016, are not eligible to earn a bonus under the Plan for the 2016 plan
year.


Services:
Employees must actively perform services for BroadSoft from January 1, 2016 (or
the date of hire for new employees) through the date bonuses are paid to earn a
bonus. Performance of services is a criteria for earning a bonus, not simply a
condition of payment. No bonus payments, prorated or otherwise, can be earned if
an employee is terminated or resigns for any reason prior to the date on which
annual bonuses are paid.


Award Opportunities:
Each eligible plan participant will be assigned a target award opportunity,
which will be communicated at the beginning of the plan year or when they become
eligible to participate in the Plan as specified herein. The target award
represents the level of bonus payment the participant may earn in the event the
criteria for earning a bonus and individual and corporate performance are
achieved.


Performance Measurement:
Near the beginning of each calendar year, senior management will establish and
communicate the corporate financial and other objectives for BroadSoft.  The
goals and key performance factors for BroadSoft will be developed by management
and approved by the Compensation Committee of the BroadSoft Board of Directors
(the “Compensation Committee”).


After the end of the calendar year, overall performance against the corporate
financial and other objectives and a participant’s overall personal performance
including his or her achievement of personal objectives, will be assessed and
the resulting incentive amounts that may be earned if the criteria for earning a
bonus are met will be calculated as outlined below. The Company, in its sole
discretion, will determine the extent to which the Company has achieved





--------------------------------------------------------------------------------





its corporate financial and other objectives and the participant’s overall
personal performance upon which the annual bonus will be based.


Funding of the Bonus Pool
A bonus pool will be established as follows:
The funding for the bonus pool will be based on the following percentages:


Executive Plan
Revenue: 35% of the target award opportunity for all executive officers entitled
to participate in the Plan in the event the Company achieves its 2016
consolidated revenue goal specified below.
Non-GAAP Operating Income 35% of the target award opportunity for all executive
officers entitled to participate in the Plan in the event the Company achieves
its 2016 non-GAAP operating income goal specified below.
2016 Corporate Strategic Objectives 30% of the target award opportunity for all
executive officers entitled to participate in the Plan shall be tied to
achievement of the following 2016 corporate strategic objectives: Increase
Service Provider Yield; Innovate through Project Tempo; Establish New Channels
for our Products and Services; Expand BroadCloud Subscribers; and Transform Our
Organization for Significant Future Growth, with Company achievement against
such objectives measured by the Compensation Committee in the first quarter of
2017.


The Company’s 2016 revenue and non-GAAP operating income objectives for the
bonus pool funding are as follows:


Revenue
•
If the Company has 2016 consolidated revenue of $344.8 million or more, 100% of
this component shall be deemed achieved.

•
If the Company has 2016 consolidated revenue of $306.7 million, 50% of this
component shall be deemed achieved.

•
Bonus funding will be pro-rated for 2016 if the Company has 2016 consolidated
revenue between $306.7 million and $344.8 million.

•
No bonus shall be funded under this component if the Company has 2016
consolidated revenues below $306.7 million.

•
In the event that the Company’s revenue for the year exceeds $344.8 million, 5%
of such revenue greater than $344.8 million will be paid in bonuses to the
executive officers and the other officers of the Company including the Company’s
executive officers who are entitled to participate in the Plan, with the actual
bonus per executive officer determined by the Compensation Committee.



Non-GAAP Operating Income
•
If the Company’s non-GAAP operating income for calendar year 2016 is $67.0
million or more, 100% of this component shall be deemed achieved.

•
If the Company’s non-GAAP operating income for calendar year 2016 is $61.8
million, 50% of this component shall be deemed achieved.

•
Bonus funding will be pro-rated for 2016 if the Company’s non-GAAP operating
income for calendar year 2016 is between $61.8 million and $67.0 million.

•
No bonus shall be funded under this component if the Company’s non-GAAP
operating income for calendar year 2016 is less than $61.8 million.



For purposes of the Plan, non-GAAP operating income shall reflect the definition
the Company uses in its earnings releases.


For purposes of calculating both achievement of the revenue and non-GAAP
operating income targets set forth herein, (a) any non-USD revenue will be
converted to USD using the budgeted exchange rate set at the beginning of 2016,
which currency exchange rate will not change during the year and (b) the
financial impact from in-year acquisitions, other than from Transera
Communications, Inc., shall not be taken into consideration.







--------------------------------------------------------------------------------





Bonus Process
Once all performance measures have been calculated, the final bonus pools will
be established and the bonus pool will be equal to the funded portion of the
target award opportunity (calculated as specified above) for all eligible Plan
participants. The Compensation Committee shall allocate the bonus pool to
eligible Plan participants, with reference to such participant’s target award
opportunity and the Compensation Committee’s assessment of such participant’s
personal performance and associated contribution to BroadSoft. If the Company
meets its performance objectives as outlined above, actual bonus awards may be
higher than target for plan participants where the Company believes their
accomplishments during the year justify special recognition. On the other hand,
actual bonus awards can also be lower than target even if an eligible plan
participant meets performance expectations and the Company meets its performance
objectives as outlined in the Plan.


Award Payouts:
Payouts of awards under the Plan will be made in cash as soon as practical after
year-end financials are available and achievement of corporate strategic
objectives have been measured (subject to applicable taxes and withholdings).


Governance:
The Compensation Committee will be responsible for the administration and
governance of the Plan. The decisions of the Compensation Committee shall be
conclusive and binding on all participants.


Amendment, Modification or Termination of Plan:
The Compensation Committee reserves the right to modify any of the provision of
the Plan at any time with ten (10) days written notice.


The Plan supersedes all prior bonus programs of the Company and all other
previous oral or written statements regarding the subject matter hereof.





